Case: 15-15161   Date Filed: 05/09/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15161
                        Non-Argument Calendar
                      ________________________

                        Agency No. A097-980-362



BENJAMIN KOFA FYNEAH,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 9, 2016)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
                 Case: 15-15161        Date Filed: 05/09/2016         Page: 2 of 5


       Benjamin Kofa Fyneah, a native and citizen of Liberia, seeks review of the

Board of Immigration Appeals (BIA) final order permitting his removal. The BIA

affirmed the Immigration Judge’s decision, which (1) found that the United States

Citizenship and Immigration Services (USCIS) never granted Fyneah asylum and

(2) denied Fyneah’s applications for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (CAT). Fyneah raises only two arguments

in his petition for review. He asserts that the BIA erred in concluding that he was

not previously granted asylum, and he claims that the USCIS violated established

procedures when it interviewed him about asylum in 2009. 1 We deny Fyneah’s

petition in part and dismiss it in part.2

                 I.      ALLEGED PREVIOUS GRANT OF ASYLUM

       Because the BIA’s finding that Fyneah was never granted asylum is

supported by substantial evidence, his challenge to that finding fails. We must

affirm a factual determination by the BIA if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” See


       1
         The USCIS’s 2009 interview process ultimately led to the proceedings at bar.
       2
         Fyneah does not challenge the BIA’s denial of asylum, withholding of removal, and
CAT relief. Therefore, we consider those issues abandoned. See Ruga v. U.S. Att’y Gen., 757
F.3d 1193, 1196 (11th Cir. 2014). In reaching this conclusion, we have taken into account that
Fyneah is proceeding pro se. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per
curiam) (“While we read briefs filed by pro se litigants liberally . . . issues not briefed on appeal
by a pro se litigant are deemed abandoned.”).


                                                  2
              Case: 15-15161    Date Filed: 05/09/2016   Page: 3 of 5


Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (internal quotation marks

omitted). This standard is “highly deferential.” Id. We view the evidence in the

light most favorable to the BIA’s finding, drawing all reasonable inferences in

favor of that determination. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005). And, “[w]e may reverse only when the record compels it.” Li Shan

Chen v. U.S. Att’y Gen., 672 F.3d 961, 964 (11th Cir. 2011) (per curiam) (internal

quotation marks omitted).

      Fyneah argues that the BIA erred in determining that he was not previously

granted asylum because USCIS documents suggest that he was granted asylum in

2004. We agree with Fyneah that the documents he references provide support for

his claim. However, other evidence in the record—including a 2005 memorandum

drafted by a USCIS asylum officer and a 2004 letter to Fyneah from the USCIS—

strongly supports a finding that the USCIS made a preliminary determination

regarding Fyneah’s asylum status but never actually granted him asylum. In light

of this evidence, a “reasonable factfinder” could conclude that the USCIS did not

grant Fyneah asylum. See Delgado v. U.S. Att’y Gen., 487 F.3d 855, 860 (11th

Cir. 2007) (per curiam). Accordingly, the record does not compel us to reverse the

BIA’s finding. See id.




                                         3
                 Case: 15-15161       Date Filed: 05/09/2016       Page: 4 of 5


                            II.     2009 ASYLUM INTERVIEW

       We do not have jurisdiction to consider Fyneah’s claim that the USCIS

violated established procedures when it interviewed him in 2009. “We review our

subject matter jurisdiction de novo.” Amaya-Artunduaga v. U.S. Att’y Gen., 463

F.3d 1247, 1250 (11th Cir. 2006) (per curiam). “We lack jurisdiction to consider a

claim raised in a petition for review unless the petitioner has exhausted his

administrative remedies with respect thereto.” Id. Hence, if a petitioner fails to

raise a claim before the BIA, we lack jurisdiction to consider the claim. See id.

       Fyneah raises his argument regarding the 2009 asylum interview for the first

time on review. Before the BIA, Fyneah asserted that the 2009 interview was

conducted as part of the USCIS’s effort to terminate his previously granted asylum

status. Therefore, according to Fyneah, the USCIS was required to provide him

notice of its intent to terminate his asylum status prior to the interview. Because

the USCIS did not provide such notice, Fyneah argued to the BIA that the

interview was improper. However, Fyneah now claims that the USCIS violated

procedures other than the “termination notice” requirement when it conducted the

interview. Since Fyneah did not raise this discrete argument before the BIA, we

lack jurisdiction to consider it.3 See Shkambi v. U.S. Att’y Gen., 584 F.3d 1041,



       3
         Relatedly, to the extent that Fyneah continues to assert that the interview was improper
because the USCIS did not provide notice of an intent to terminate, that argument fails in light of
                                                 4
                Case: 15-15161       Date Filed: 05/09/2016      Page: 5 of 5


1048 & n.4 (11th Cir. 2009) (per curiam) (dismissing as unexhausted a petitioner’s

specific argument that the IJ had engaged in speculation in discrediting him,

although the petitioner had contested the broader adverse credibility finding before

the BIA).

       DENIED IN PART, DISMISSED IN PART.




our conclusion that the BIA did not err in determining that Fyneah was never previously granted
asylum status.
                                               5